DETAILED ACTION
The present application, filed on 12/16/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 12/16/2021.
Claims 1-20 are pending and have been considered below.

Priority
The application claims priority to provisional application 63/126,787, filed on 12/17/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "control arm", "another control arm", "suspension element", "another suspension element", "linear actuator", "rotary actuator", and “one or more sensors” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said vehicle". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakley (GB 2,377,415).
Regarding claim 1, Oakley discloses {Figures 1-6} a sway bar system {20} comprising: a sway bar {22} having a first end {28} and a second end {28}; an electronically controlled connector {24, 36, 40} to provide a remotely controllable physical connection and disconnection capability {Col. 5, line 14 - Col. 6, line 12} between a first location {18, 54} on a vehicle {10} and said first end {28} of said sway bar {22}; and said second end {28} of said sway bar {22} coupled to a second location {18, 54} on said vehicle {10}.  
Regarding claim 2, Oakley discloses {Figures 1-6} a second electronically controlled connector {24, 36, 40}, said second electronically controlled connector to provide a remotely controllable physical connection and disconnection capability between said second end {28} of said sway bar {22} and said second location {18, 54} on said vehicle {10}.  
Regarding claim 4, Oakley discloses {Figures 1-6} said first location {18, 54} on said vehicle is a suspension component {18} on a first side of said vehicle {10}; and said second location {18, 54} on said vehicle is another suspension component {18} on a second side of said vehicle {10}.  
Regarding claim 5, Oakley discloses {Figures 3} an electronically controlled damper link {24}, said electronically controlled damper link coupled between said first location {18, 54} on said vehicle {10} and said electronically controlled connector {36, 40}.  
Regarding claim 6, Oakley discloses {Figures 1-6} an electronically controlled damper link {24}, said electronically controlled damper link coupled between said second end {28} of said sway bar {22} and said second location {18, 54} on said vehicle {10}.  
Regarding claim 8, Oakley discloses {Figures 3, and 6} said electronically controlled connector {24, 36, 40} comprises: a linear actuator {24, 26, 36} to provide said remotely controllable physical connection and disconnection capability.  
Regarding claim 9, Oakley discloses {Figures 3, and 6} said electronically controlled connector {24, 36, 40} comprises: a rotary actuator {26, 36} to provide said remotely controllable physical connection and disconnection capability.  
Regarding claim 10, Oakley discloses {Figures 1-6} a control system {26} to automatically connect or disconnect said electronically controlled connector {24, 36, 40} based on external conditions {Col. 5, line 14 - Col. 6, line 12}.  
Regarding claim 11, Oakley discloses {Figures 1-6} a control system {26} to automatically connect or disconnect said electronically controlled connector {24, 36, 40} based on one or more sensor inputs received from one or more sensors {42, 44, 46, 48} selected from a group consisting of: an inertial gyroscope, an accelerometer, a magnetometer, a steering wheel turning sensor, a single spectrum camera, and a multi spectrum camera {Col. 5, lines 15-22}. 
Regarding claim 12, Oakley discloses {Figures 1-6} a control system {26} to automatically connect or disconnect said electronically controlled connector {24, 36, 40} based on one or more characteristics selected from a group consisting of: a user preference, a vehicle speed, a maneuver, and a ride type {Col. 5, lines 14-31}. 
Regarding claim 14, Oakley discloses {Figures 1-6} a vehicle sway bar system {20} comprising: a sway bar {22} having a first end {28} and a second end {28}; a first electronically controlled connector {24, 40} to provide a remotely controllable physical connection and disconnection capability {Col. 5, lines 23-28} between a first location {18, 54} on said vehicle {10} and said first end {28} of said sway bar {22}; and FOX-0142US47a second electronically controlled connector {24, 40}, said second electronically controlled connector to provide a remotely controllable physical connection and disconnection capability {Col. 5, lines 23-28} between said second end {28} of said sway bar {22} and a second location {18, 54} on said vehicle {10}.  
Regarding claim 15, Oakley discloses {Figures 1-6} a control system {26} to automatically connect or disconnect one or both of said first electronically controlled connector {24, 36, 40} and said second electronically controlled connector {24, 36, 40} based on external conditions {Col. 5, lines 14-31}. 
Regarding claim 16, Oakley discloses {Figures 1-6} a control system {26} to automatically connect or disconnect said electronically controlled connector {24, 36, 40} based on one or more sensor inputs received from one or more sensors {42, 44, 46, 48} selected from a group consisting of: an inertial gyroscope, an accelerometer, a magnetometer, a steering wheel turning sensor, a single spectrum camera, and a multi spectrum camera {Col. 5, lines 15-22}. 

Regarding claim 17, Oakley discloses {Figures 1-6} a control system {26} to automatically connect or disconnect one or both of said first electronically controlled connector {24, 36, 40} and said second electronically controlled connector {24, 36, 40} based on one or more characteristics selected from a group consisting of: a user preference, a vehicle speed, a maneuver, and a ride type {Col. 5, lines 14-31}.
Regarding claim 19, Oakley discloses {Figures 1-6} a vehicle sway bar system {20} comprising: a sway bar {22} having a first end {28} and a second end {28}, said first end configured to be coupled with a first location {18, 54} on a vehicle {10}, and said second end configured to be coupled with a second location {18, 54} on said vehicle {10}; at least one electronically controlled connector {24, 40} to provide a remotely controllable physical connection and disconnection capability between said sway bar {22} and said vehicle {10}; and at least one electronically controlled damper link {24} coupled between said sway bar {22} and said vehicle {10}.  
Regarding claim 20, Oakley discloses {Figures 1-6} a control system {26}, said control system to receive an input and provide a configuration change signal to said at least one electronically controlled connector {24, 40} and said at least one electronically controlled damper link {24}, wherein said input is selected from a group consisting of a user input and a sensor input {Col. 5, lines 18-22}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oakley in view of Clements (EP 1,238,833).
Regarding claim 3, Oakley discloses all the elements of claim 1. However, Oakley does not explicitly disclose said first location on said vehicle is a control arm on a first side of said vehicle; and said second location on said vehicle is another control arm on a second side of said vehicle.
Clements teaches {Figures 1-4} the first location {where 22a couples with 24a} on a vehicle {18} is a control arm {22a} on a first side of said vehicle {18}; and a second location {where 22b couples with 24b} on said vehicle {18} is another control arm {22b} on a second side of said vehicle {18}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sway bar to be electronically connected to a control arm of a vehicle suspension instead of a vehicle suspension strut in order to achieve improved suspension data, improve mounting locations for sensors, and provide automatic or manual decoupling [0017].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oakley in view of Strickland (EP 3,461,663).
Regarding claim 7, Oakley discloses all the aspects of claim 6. Oakley further discloses {Figures 1-6} said electronically controlled damper link {24} comprises: a damper cylinder {52}, said damper cylinder having a damper cylinder volume {32}; a damping piston {34} axially moveable within said damper cylinder {52}; a shaft {58} fixedly coupled to said damping piston {34}; a fluid reserve cylinder {52’}, said fluid reserve cylinder comprising: a fluid {“air”, or “lubricating fluid”} reservoir chamber {30’ or 32’}; a gas {“air”} chamber {other of 30’ or 32’; Col. 10, lines}; and an internal floating piston {74’} fluidly separating said fluid reservoir chamber {30’} and said gas chamber {32’}; and a valve {36, 36’} fluidly coupled to said damper cylinder {52} and said fluid reserve cylinder {52’}. 
However, Oakley does not explicitly disclose said valve having a flow area wherein a ratio of said damper cylinder volume to said flow area of said valve is adjustable.  
Strickland teaches {Figures 1-10} “a valve having a flow area wherein a ratio of said damper cylinder volume to said flow area of said valve is adjustable” {Col. 2, lines 9-14}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified electronically controlled valve to have an adjustable ratio of said damper cylinder volume to said flow area of said valve in order to “provide a softer initial pressure setting in [the] gas chamber” {Col. 17, lines 2-4}.  

Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Germain (EP 1,022,169) teaches a roll control system for a motor vehicle. Kim (US 2021/0061052) teaches a stabilizer bar control apparatus and method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614